DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information disclosure statements (IDS) filed on 09/17/2019 and 06/12/2020 have been acknowledged.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following examiner’s amendment amends the abstract of the invention and the claims to fix issues directed towards matters of form not affecting the scope of the invention; specifically, the abstract is amended to remove a few nonessential words so that the abstract is within the range of 50 to 150 words in length to conform to the guidelines for patent abstracts outlined in MPEP 608.01(c), and to modify the claim language of equation (1) in claim 2, equation (2) in claim 3, and equation (3) in claim 7 so as to remove the “…” from the equations and narratively indicate the “standard tape length” in claim 2, the “target feed-out length” in claim 3, and the “third separation distance” in claim 7.

The application has been amended as follows:

ABSTRACT: 

A component supply device, in which, [[when]] a component storage tape is introduced to a first tape feed-out unit through a tape introduction guiding unit, a first tape feed-out 

CLAIMS: 

2. The component supply device according to claim 1, further comprising a first tape detector that is disposed between the first tape feed-out unit and the second tape feed-out unit in the tape feeding direction, and is configured to detect the component storage tape fed out by the first tape feed-out unit, 
wherein the first calculator is configured to calculate the standard tape length based on an equation (1) below: 
[[Standard tape length]] L1=D1-DS [[…]] (1) 
wherein L1 indicates the standard tape length, [[in which]] D1 indicates a first separation distance in a tape feeding direction between the mark of the tape introduction guide, and the first tape detector and DS indicates a travel distance of the component storage tape fed out by the first tape feed-out unit until the first tape detector detects the tip of the component storage tape. 

3. The component supply device according to claim 2, further comprising a second tape detector that is disposed between the second tape feed-out unit and the component extraction position in the tape feeding direction and is configured to detect the component storage tape fed out by the second tape feed-out unit, 

the second tape feed-out controller is configured to control the second tape feed-out unit such that the travel distance of the component storage tape after the tip is detected by the second tape detector coincides with the target feed-out length: 
[[Target feed-out length]] L2 = (L1 - P1 X N1) + D2 [[…]] (2) 
 wherein L2 indicates the target feed-out length, [[in which]] L1 indicates the standard tape length, P1 indicates a length between centers of adjacent component storage units in the component storage tape, N1 indicates a number of component storage units, storing a component, within a range of the standard tape length from the tip in the component storage tape, and D2 indicates a second separation distance in the tape feeding direction between the second tape detector and the component extraction position. 

7. The component supply device according to claim 6, wherein 
a sprocket of the third tape feed-out unit is disposed such that a third separation distance in the tape feeding direction between a rotation center of the sprocket and the component extraction position satisfies an equation (3) below: 
[[Third separation distance]] D3 = P2 X N2 + P2/2 [[…]] (3) 
wherein D3 indicates the third separation distance, [[in which]] P2 indicates a length between adjacent holes in the component storage tape, and N2 indicates an optional natural number. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claim 1 is directed towards a component supply device and claims 8-13 are directed towards component mounting machines comprising the component supply device of claims 1-6. The prior art fails to disclose or render obvious all of the limitations of independent claim 1. Specifically, the prior art fails to disclose or render obvious the following limitations in combination with the rest of the claim limitations of claim 1: 


The following are the closest prior art that alone or in combination do not disclose or render obvious the limitations as claimed in claim 1:
US 2017/0072710 discloses a similar component supply device comprising a tape introduction guide and a controller configured to control tape feed out units, but does not disclose that the tape introduction guide comprises a mark that is aligned with a center of a standard component storage unit in the component storage tape when the component storage tape is introduced to the first tape feed out unit, or that the controller has a first calculator for calculating a standard tape length being a length from a tip of the component storage tape to the center of the standard component storage unit and a second calculator for calculating based on the standard tape length a target feed out length of the component by the second tape feed out unit so that a center of a leading component storage unit coincides with the component extraction position.

US 2018/0376630 (effectively filed date of 06/18/2015) discloses a similar component supply device and component mounting machine wherein the component storage tape is cut by an amount (Q1) such that the distance from the tip of the component storage tape to a front of the component is a predetermined distance (d1) and using this predetermined distance to determine the feeding amount of the tape so that the tape can be cut accordingly, but does not disclose a tape introduction guide that comprises a mark that is aligned with a center of a standard component storage unit in the component storage tape when the component storage tape is introduced to a first tape feed out unit, or that the controller has a first calculator for calculating a standard tape length measured from the tip of the component storage tape to the center of the standard component storage unit and a second calculator for calculating based on the standard tape length a target feed out length of the component by a second tape feed out unit so that a center of a leading component storage unit coincides with the component extraction position.
US 2010/0206932 discloses a similar component supply device wherein a component pickup opening is variable and a mark (15) as a guidepost for positioning a component contained in the component storage tape with respect to the component pickup opening (10), wherein the mark is for positioning the center of the component at the pickup opening, but does not disclose that a tape introduction guide that includes the mark that is aligned with a 


Claims 1-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.


Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729